       Case 2:17-cv-05320-CCC-JAD Document 65-7 Filed 11/02/20 Page 1 of 3 PageID: 574


         From:           Victor Baginski
         To:             "Robert Tandy"
         Subject:        FW: Office Staff
         Date:           Monday, August 14, 2017 11:52:27 AM




         From: Jane Fontana [mailto:jfontana@wallingtonnj.org]
         Sent: Monday, August 14, 2017 11:33 AM
         To: Victor Baginski <wbaginski@wallingtonnj.org>
         Subject: Re: Office Staff

         Victor,

         I will address each of these separately.

         1. On July 18, 2017, I spoke to you about an incident involving my Deputy Clerk Agnes
         Brynczka and a phone call she received from Councilwoman Dabal. As we discussed, After
         the phone call Agnes stormed into my office yelling at me that she no longer wanted to be in
         the middle of whatever was going on between myself and the council. At the time I informed
         her that I am not the person to talk about this issue but to speak to the new Administrator Ms.
         Fontana. She stated, she was afraid of the retaliation from Melissa if she went to you. Jane you
         and I both agreed that no one should have to be subjected to this type of environment.

         My recollection is that the date was July 25th, when Councilwoman Dabal called insisting
         Agnes post a notice on the website regarding that evenings' Planning Board meeting. That
         was apparently after Dot told her know. Agnes was justifiably upset. Members of the
         governing body should refrain from giving employees direction. Had the situation been
         brought to my attention at the time, I would not have approved any such notice as it is
         contrary to the statutory requirement for providing notice of planning board applications.
         Agnes is not responsible for knowing those sort of statutory requirements. Dot obviously did
         know but didn't necessarily articulate that as the reason she declined the request. I intend to
         discuss the situation with Councilwoman Dabal directly when given the opportunity so she
         understands that requests of that nature are to be sent to me so that I can weigh the
         appropriateness of posting items on the website.

         As Agnes informed me, this was not the first time Melissa’s phone calls upset Agnes. A matter
         of fact she told Agnes that the Revize Web company did not want to continue their
         relationship with the Borough because they did not recieve a check for payment. I remember
         the check being drawn since I signed the check. I do not know if you were able to speak to
         Agnes about this incident or not. I do not believe this is a healthy work environment and
         should be continued.

         I was in borough hall with Councilwoman Dabal at the council table the day the check was
         cut and sent via UPS. It was determined that Revize was not going to meet the time of the
         essence deadline on completing the website due to a number of reasons. Agnes was requested
         by me to retrieve the check from UPS, which he did on her way home that evening.
         Thereafter, I personally spoke with the principal at Revize who understood that failure to meet
         the contract deadline would trigger a daily penalty. Instead of suffering the penalty, Revize
         opted to cancel the contract due to non-payment by the borough and leave it at that. I have an


_^dfkphf=bj^fip==MNNN==
       Case 2:17-cv-05320-CCC-JAD Document 65-7 Filed 11/02/20 Page 2 of 3 PageID: 575


         email cancelling the contract in my file.

         Two weeks ago, as I was in the office I found out that Aneta took it upon herself to further
         inquire as to who is going to attend the annual convention in Atlantic City. Obviously, she was
         not happy with my instructions. This type of freelancing cannot be accepted and threatens my
         ability to perform my statutory responsibilities. Please clarify for me if she is my secretary or
         does she have the right to undermine me. I look forward to a quick response since this does
         not create a healthy work environment and breeds hostility.

         A month or so ago I sat with you in your office when you related that you sent the NJSLOM
         materials in the mail packets on more then one occasion and received less then a full response
         from the M&C. The occasion you are making reference to two weeks ago happened to be
         when I was in the borough hall with my laptop. Aneta had the list in front of her and asked if I
         was attending. I inquired who else was still pending. Based on your conversation with me
         earlier, I SENT AN EMAIL to the councilmembers asking that they respond to Aneta a.s.a.p.
         if they intended to secure a room for the NJSLOM convention. That is all there is to the
         situation. Aneta was not freelancing as she did nothing except receive the replies I requested
         in MY EMAIL to the councilmember who had yet to advise her if they wanted to reserve a
         room. If you have taken any action based on facts other then these, you should retract it
         immediately.

         I trust this answers your inquires. You know that I agree with you as to re-training the
         members of the council to refrain from communicating with office staff and to direct their
         inquiries through either myself or a department head. We need to continue to interject so long
         as necessary until that becomes the new norm.

         Jane



         On Mon, Aug 14, 2017 at 9:00 AM, Victor Baginski <wbaginski@ wallingtonnj.org> wrote:

           Good Morning,
           On July 18, 2017, I spoke to you about an incident involving my Deputy Clerk Agnes
           Brynczka and a phone call she received from Councilwoman Dabal. As we discussed, After
           the phone call Agnes stormed into my office yelling at me that she no longer wanted to be in
           the middle of whatever was going on between myself and the council. At the time I
           informed her that I am not the person to talk about this issue but to speak to the new
           Administrator Ms. Fontana. She stated, she was afraid of the retaliation from Melissa if she
           went to you. Jane you and I both agreed that no one should have to be subjected to this type
           of environment. As Agnes informed me, this was not the first time Melissa’s phone calls
           upset Agnes. A matter of fact she told Agnes that the Revize Web company did not want to
           continue their relationship with the Borough because they did not recieve a check for
           payment. I remember the check being drawn since I signed the check. I do not know if you
           were able to speak to Agnes about this incident or not. I do not believe this is a healthy work
           environment and should be continued.
           Two weeks ago, as I was in the office I found out that Aneta took it upon herself to further
           inquire as to who is going to attend the annual convention in Atlantic City. Obviously, she
           was not happy with my instructions. This type of freelancing cannot be accepted and
           threatens my ability to perform my statutory responsibilities. Please clarify for me if she is


_^dfkphf=bj^fip==MNNO==
       Case 2:17-cv-05320-CCC-JAD Document 65-7 Filed 11/02/20 Page 3 of 3 PageID: 576


            my secretary or does she have the right to undermine me. I look forward to a quick response
            since this does not create a healthy work environment and breeds hostility.
            Thank you
            V. Baginski
            Wallington
            Borough Clerk




         --
         Jane Fontana
           Administrator

         Borough of Wallington
         24 Union Boulevard
         Wallington, NJ 07057



         CONFIDENTIALITY NOTICE:The information transmitted, including attachments, is intended only for the person(s)or entity to which it is
         addressed and may contain confidential and/or privileged material. Any review, transmission, dissemination or other use of, or taking of any action in
         reliance upon this information by persons or entities other than the intended recipient is prohibited. If you received this in error, please contact the
         sender and destroy any copies of this information.




_^dfkphf=bj^fip==MNNP==
